Exhibit 10.64

Apache Corporation

Amendment of Restricted Stock Unit Awards

 

Recipient Name: G. Steven Farris (“Recipient”, “Employee,” “you” or “your”)
Company: Apache Corporation Amendment: This is a summary of the amendment of the
terms of your grant(s) of Restricted Stock Units (“RSUs”) under certain prior
notices (the “Grant Notices”) subject to the terms of the Apache Corporation
2007 Omnibus Equity Compensation Plan, as amended, and the Apache Corporation
2011 Omnibus Equity Compensation Plan, as amended (the “Plans”) and the
Restricted Stock Unit Award Agreements (the “Agreements”). You were previously
awarded Apache Corporation RSUs in accordance with the terms of the Plans and
the Agreements. In connection with your retirement from service with the Company
effective January 20, 2015 (the “Retirement Date”) and the terms of the
retirement agreement between you and the Company (the “Retirement Agreement”),
for purposes of vesting of your outstanding RSUs determined as of the Retirement
Date under the Plans, upon your acceptance of this Amendment, the Company agrees
that such outstanding RSUs will continue to vest according to their original
schedules and any agreed amendments to said equity plans and award agreements as
if you continued employment with the Company after your Retirement Date,
provided that such vesting shall occur at such times solely if you are then in
compliance with the provisions of the Retirement Agreement. For the avoidance of
doubt, however, you will not be treated as continuing in employment with the
Company after the Retirement Date for purposes of the Change of Control
provisions of the Plans and the Agreements. Employee’s exclusion from receiving
the benefits of the Change of Control provisions of the Plans and Agreements
shall not diminish nor terminate the other rights and benefits provided to
Employee regarding restricted stock units, and in lieu of TSRs under the Apache
Corporation Executive Retirement Agreement between Employee and Apache
Corporation. Affected Awards: All outstanding Restricted Stock Units under the
Plans as of the Retirement Date. Plans: Apache Corporation 2007 Omnibus Equity
Compensation Plan, as amended Apache Corporation 2011 Omnibus Equity
Compensation Plan, as amended Acceptance: Please indicate your acceptance of
this Amendment by executing the attached Amendment and returning it to Margery
M. Harris. Upon acceptance of this Amendment you will be able to continue to
access your account at netbenefits.fidelity.com. By accepting this Amendment,
you will have agreed to the terms and conditions set forth in the Amendment

 

1



--------------------------------------------------------------------------------

and the terms and conditions of the Plans. You also agree to immediately notify
Apache Corporation of any future change in your address or other contact
information. If you do not accept this Amendment, for purposes of vesting of
your RSUs, you will be treated as terminating from employment with the Company
on the Retirement Date.

 

2



--------------------------------------------------------------------------------

Apache Corporation

Amendment of Restricted Stock Unit Agreements

This Amendment to the Restricted Stock Unit Award Agreements is entered into in
connection with the Recipient’s retirement from service with Apache Corporation
(together with its Affiliates, the “Company”) effective January 20, 2015 (the
“Retirement Date”) and the terms of the retirement agreement between the
Recipient and the Company (the “Retirement Agreement”) and governs all
outstanding RSUs under the Plans and the Agreements, determined as of the
Retirement Date, between the Company and the Recipient.

 

  1. Section 3 of each of the Agreements is hereby amended to add a new
paragraph at the end thereof, which shall read as follows:

Retirement Agreement. Notwithstanding the provisions of Section 3 of any
Agreement or the provisions of the Grant Notices or the Plans to the contrary,
for purposes of vesting of the RSUs, the Recipient’s employment shall be deemed
to continue with the Company following the Retirement Date provided that the
Recipient remains in compliance with the provisions of the Retirement Agreement.
The Recipient shall immediately notify the Company of any future change in
address or other contact information.

 

  2. The remaining terms of the Agreements and the Plans shall continue in full
force and effect except as provided in the controlling Apache Corporation
Executive Retirement Agreement between Recipient and Apache Corporation.

 

  3. This Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

  4. If any provision of this Amendment is held invalid or unenforceable, the
remainder of this Amendment shall nevertheless remain in full force and effect,
and if any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law.

 

1



--------------------------------------------------------------------------------

IN WITNESS HEREOF the parties have caused this Amendment to be executed, agreed
and accepted, effective as of January 20, 2015.

 

APACHE CORPORATION G. STEVEN FARRIS, RECIPIENT By:

/s/ Margery M. Harris

By:

/s/ G. Steven Farris

Margery M. Harris G. Steven Farris Executive Vice President, Human Resources

 

ATTEST: /s/ Cheri L. Peper Cheri L. Peper Corporate Secretary

 

2